Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 12/28/20. Claims 1-6, 12-25 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
A light emitting device, comprising: a first pixel that includes a first light-emitting structure, a first color conversion layer on the first light-emitting structure, and a first multi-layered filter on the first color conversion layer, the first color conversion layer being between the first light-emitting structure and the first multilayered filter; and a second pixel that includes a second light-emitting structure, a second color conversion layer on the second light-emitting structure, and a second multi-layered filter on the second color conversion layer, the second color conversion layer being between the second light-emitting structure and the second multi-layered filter, wherein each of the first multi-layered filter and the second multi-layered filter includes at least one stack including a first film and a second film, the first and second films in each of the first and second multi-layered filters being stacked on a top surface of a respective one of the first and second color conversion layers, wherein the first and second multi-layered filters are completely separated from each other, a thickness of at least one of the first film and the second film in the first multi-layered filter on the first color conversion layer being different from a thickness of a corresponding one of the first film and the second film in the second multi-layered filter on the second color conversion layer, wherein the first multi-layered filter outputs light of a wavelength band different from a wavelength band of light output by the second multi-layered filter, 
A light emitting device, comprising: a first pixel that includes a first light-emitting structure, a first color conversion layer on the first light-emitting structure, and a first multi-layered filter on the first color conversion layer, the first color conversion layer being between the first light-emitting structure and the first multilayered filter; a second pixel that includes a second light-emitting structure, a second color conversion layer on the second light-emitting structure, and a second multi-layered filter on the second color conversion layer, the second color conversion layer being between the second light-emitting structure and the second multi-layered filter; and a third pixel that includes a third light-emitting structure, a transparent layer on the third light-emitting structure, and a planarized layer on the transparent layer, the transparent layer being between the third light-emitting structure and the planarized layer, wherein each of the first multi-layered filter and the second multi-layered filter includes a plurality of first films and a plurality of second films that are alternately and repeatedly stacked, the plurality of first and second films in each of the first and second multi-layered filters being stacked on a top surface of a respective one of the first and second color conversion layers, wherein the first and second multi-layered filters are completely separated from each other, wherein the planarized layer covers a top surface of the transparent layer and is interposed between the first multi-layered filter and the second multilayered filter, wherein a refractive index of the plurality of first films is different from a refractive index of the plurality of second films, wherein the first multi-layered filter is transparent to light whose wavelength is greater than a first minimum wavelength, wherein the second multi-layered filter is transparent to light whose wavelength is greater than a second minimum wavelength, and wherein the first minimum wavelength is different from the second minimum wavelength, as recited in claim 21. Claims 22-26 depend from claim 21 and are also allowable.



Discussion of Related Art
Chae (US 20180088404 A1) discloses a display comprising first and second pixels; and a color filter above the display, and including first and second pixel areas arranged to overlap the first and second pixels, respectively, wherein the color filter comprises: a substrate including the first and second pixel areas; a first color conversion layer which is disposed above the first pixel area and converts incident light into a first color light; a second color conversion layer which is disposed above the second pixel area and converts the incident light into a second color light; a first color filter layer including a first portion between the first color conversion layer and the substrate, and a second portion which surrounds side surfaces of the first color conversion layer, and selectively transmits the first color light; and a second color filter layer including a first portion between the second color conversion layer and the substrate and a second portion which surrounds side surfaces of the second color conversion layer, and selectively transmits the second color light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813